Conlan, J.
Appeal from an order sustaining a demurrer, and from an interlocutory judgment thereon entered.
We think the court erred in sustaining the demurrer to the second separate defense in the answer.
Neely, on the trial, will have to show substantial perform-, anee on his part before he or his assignee can recover back the money advanced to Saltus.
Exhibit “A” refers to Exhibit “B,” and Exhibit “B” refers to Exhibit cí A; ” they are inseparable in law, and must be read and construed together.
The judgment and order appealed from must be reversed and demurrer overruled, with costs.
Newburger, J., concurs.
Judgment and order reversed and demurrer overruled, with costs.